Citation Nr: 1415314	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-28 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from April 1978 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2013, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the Virtual VA electronic file.  The electronic file otherwise contains evidence that is duplicative of the paper claims file, and the Veterans Benefits Management System virtual file contains no evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case because the evidence of record is inadequate.  In rendering a negative nexus opinion, the May 2010 VA examiner noted that hearing loss caused by acoustic trauma is immediate at the time of the noise and observed that all three hearing tests documented during the Veteran's military service were normal for VA purposes.  However, there are three service hearing tests of record dated in April 1978, February 1980, and October 1983.  The Board notes that the February 1980 results showed hearing that was not normal.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss).  Therefore, the Board finds that an addendum opinion is needed, given the Veteran's credible report of noise exposure as a tank driver for nearly all of his service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claims file to the examiner that provided the May 2010 VA examination report, if possible.  The examiner is asked for an addendum to her report.  That addendum should discuss the February 1980 audiological testing results, which appear to show a decrease in hearing when compared to the April 1978 and October 1983 tests, in light of her opinion that noise-induced hearing loss occurs at the time of the exposure.  She should also address whether consideration of this finding would affect her opinion regarding tinnitus.

If the May 2010 VA examiner is unavailable, the claims file should be submitted to a similarly qualified individual to obtain a medical opinion with regard to the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran described significant noise exposure during service, and the Board finds that his report is credible, in light of his position as a tank driver for more than five years.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss and tinnitus are causally or etiologically related to his military service.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss. 

The examiner is asked specifically to discuss the April 1978, February 1980, and October 1983 service audiological tests, including the possibility that the February 1980 results are higher than the other two.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  Thereafter, the RO/AMC should consider all of the evidence of record, and readjudicate the issues on appeal.  If the benefits sought are not granted, the RO/AMC should issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


